DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2021, 6/30/2021, and 4/18/2020 are being considered.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At the end of Page 9 of the claims, Claim 7 contains an “or” statement.  It is unclear what this or statement is saying, thus making the claim indefinite.  For Examination purposes, the claims is to be interpreted to not have the or statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perot (WO2016055590A1).
Regarding claim 1, (Original) Perot discloses a wiper intelligence control method, comprising: 
switching an operation state of a wiper to an automatic wiper operation state or a manual wiper operation state according to a received wiper operation state switch signal (Paragraph [0011-12]), wherein the automatic wiper operation state refers to that a wiper movement speed of the wiper automatically changes with change of an intensity of precipitation sensed by a rainfall sensor, and the manual wiper operation state refers to that the wiper movement speed of the wiper stays unchanged once adjusted; 
in a case where the wiper operates in the automatic wiper operation state, in response to determining that a wiper movement speed adjustment signal output from a manual operation module is received, adjusting a current wiper movement speed according to the wiper movement speed adjustment signal (Paragraph [0026]); 
in a case where the wiper is switched from the automatic wiper operation state to the manual wiper operation state, locking the current wiper movement speed of the wiper as the wiper movement speed in the manual wiper operation state (Paragraph [0016]); and 
in a case where the wiper operates in the manual wiper operation state, in response to determining that the wiper movement speed adjustment signal output from the manual operation module is received, adjusting the current wiper movement speed according to the wiper movement speed adjustment signal.  
Regarding claim 2, (Original) Perot discloses the wiper intelligence control method of claim 1, wherein in the case where the wiper operates in the automatic wiper operation state, after adjusting the current wiper movement speed according to the wiper movement speed adjustment signal, the method further comprises: 6using a correspondence between the adjusted wiper movement speed and the intensity of precipitation at a moment of receiving the wiper movement speed adjustment signal as a reference to subsequently adjust a plurality of wiper movement speeds corresponding to different intensities of precipitation (Paragraph [0021 and 27] “learning algorithm”).  
Regarding claim 3, (Currently amended) Perot discloses the wiper intelligence control method of claims 1, wherein the wiper movement speed adjustment signal is used for instructing the wiper movement speed to be adjusted up or down; wherein adjusting the current wiper movement speed according to the wiper movement speed adjustment signal comprises: in response to determining that the wiper movement speed adjustment signal instructs the wiper movement speed to be adjusted up, increasing a wiper motor rotation speed corresponding to the current wiper movement speed by a speed variation corresponding to a default speed adjustment resolution; and in response to determining that the wiper movement speed adjustment signal instructs the wiper movement speed to be adjusted down, decreasing the wiper motor rotation speed corresponding to the current wiper movement speed by the speed variation corresponding to the default speed adjustment resolution; wherein the default speed adjustment resolution is a default speed variation of the wiper motor rotation speed (Paragraph [0021]).  
Regarding claim 4, (Currently amended) Perot discloses the wiper intelligence control method of claims 1, wherein the wiper movement speed adjustment signal is used for instructing the wiper movement speed to be adjusted up or down; wherein before adjusting the current wiper movement speed according to the wiper movement speed adjustment signal, the method further comprises: receiving a speed adjustment resolution setting signal output form the manual operation module, and setting a speed adjustment resolution according to the speed adjustment resolution setting signal, wherein the speed adjustment resolution is a speed variation of a wiper motor rotation speed; wherein adjusting the current wiper movement speed according to the wiper movement speed adjustment signal comprises: in response to determining that the wiper movement speed adjustment signal instructs the wiper movement speed to be adjusted up, increasing a wiper motor rotation speed corresponding to the current wiper movement speed by a speed variation corresponding to the set speed adjustment resolution; and in response to determining that the wiper movement speed adjustment signal instructs the wiper movement speed to be adjusted down, decreasing the wiper motor rotation speed corresponding to the current wiper movement speed by the speed variation corresponding to the set speed adjustment resolution (Paragraphs [0021 and 27]).  
Regarding claim 5, (Original) Perot discloses a wiper intelligence control device, comprising a manual operation module and a microprocessor (Paragraph [0011-12]), wherein the manual operation module is connected to the microprocessor, the manual operation module is configured to output a wiper operation state switch signal to the microprocessor, the manual operation module is further configured to output a wiper movement speed adjustment signal to the microprocessor (Paragraph [0016]), the microprocessor is configured to be connected to a rainfall sensor (Item 1) and a wiper device (Paragraph [0015]), and the microprocessor is further configured to: switch an operation state of a wiper to an automatic wiper operation state or a manual wiper operation state according to the wiper operation state switch signal output from the manual operation module; in a case where the wiper operates in the automatic wiper operation state, calculate a wiper movement speed corresponding to an intensity of precipitation sensed by the rainfall sensor in real time according to a preconfigured correspondence between the intensity of precipitation and a wiper movement speed , output a wiper movement speed control signal corresponding to the wiper movement speed to the wiper device, to enable the wiper device to execute a wiping action corresponding to the wiper movement speed control signal, and in response to determining that the wiper movement adjustment signal output from the manual operation module is received, adjust a current wiper movement speed according to the wiper movement speed adjustment signal, and output a wiper motor speed adjustment instruction corresponding to the adjusted wiper movement speed to the wiper device, to adjust the wiper movement speed; in a case where the wiper is switched from the automatic wiper operation state to the manual wiper operation state, lock the current wiper movement speed of the wiper as the wiper movement speed in the manual operation state; in a case where the wiper 8operates in the manual wiper operation state, in response to determining that the wiper movement speed adjustment signal output from the manual operation module is received, adjust the current wiper movement speed according to the wiper movement speed adjustment signal, and output the wiper motor speed adjustment instruction corresponding to the adjusted wiper movement speed to the wiper device, to adjust the wiper movement speed (Paragraphs 0021, 26, and 27 discuss how the control system uses input from the user to accelerate, decelerate, or cancel the automatic actuation of the wiper by using an algorithm that continuously learns).  
Regarding claim 6, (Original) Perot discloses the wiper intelligence control device of claim 5, wherein the microprocessor is further configured to, in a case where the wiper operates in the automatic wiper operation state, after adjusting the current wiper movement speed according to the wiper movement speed adjustment signal, use a correspondence between the adjusted wiper movement speed and the intensity of precipitation at a moment of receiving the wiper movement speed adjustment signal as a reference to subsequently adjust a plurality of wiper movement speeds corresponding to different intensities of precipitation (Paragraph [0021])  
Regarding claim 7, (Currently amended) Perot discloses the wiper intelligence control device of claims 5, wherein the wiper movement speed adjustment signal is used for instructing the wiper movement speed to be adjusted up or down; the microprocessor is configured to adjust the current wiper movement speed according to the wiper movement speed adjustment signal, and output the wiper motor speed adjustment instruction corresponding to the adjusted wiper movement speed to the wiper device through following manners: in response to determining that the wiper movement speed adjustment signal instructs the wiper movement speed to be adjusted up, increasing a wiper motor rotation speed corresponding to the current wiper movement speed by a speed variation corresponding to a default speed adjustment resolution, and outputting a wiper motor speed adjustment instruction corresponding to the increased wiper motor rotation speed to the wiper device; in response to determining that the wiper movement speed adjustment signal instructs the wiper movement speed to be adjusted down , decreasing the wiper motor rotation speed corresponding to the current wiper movement speed by the speed variation corresponding to the default speed adjustment resolution, and outputting a wiper motor speed adjustment instruction corresponding to the decreased wiper motor rotation speed to the wiper device; wherein the default speed adjustment resolution is a default speed variation of the wiper motor rotation speed; or  9the manual operation module is further configured to output a speed adjustment resolution setting signal to the microprocessor, the microprocessor is further configured to receive the speed adjustment resolution setting signal output from the manual operation module, and set a speed adjustment resolution according to the speed adjustment resolution setting signal, wherein the speed adjustment resolution is a speed variation of the wiper motor rotation speed; the microprocessor is configured to adjust the current wiper movement speed according to the wiper movement speed adjustment signal, and output the wiper motor speed adjustment instruction corresponding to the adjusted wiper movement speed to the wiper device through following manners: in response to determining that the wiper movement speed adjustment signal instructs the wiper movement speed to be adjusted up, increasing the wiper motor rotation speed corresponding to the current wiper movement speed by a speed variation corresponding to the set speed adjustment resolution, and outputting a wiper motor speed adjustment instruction corresponding to the increased wiper motor rotation speed to the wiper device; and in response to determining that the wiper movement speed adjustment signal instructs the wiper movement speed to be adjusted down, decreasing the wiper motor rotation speed corresponding to the current wiper movement speed by the speed variation corresponding to the set speed adjustment resolution, and outputting a wiper motor speed adjustment instruction corresponding to the decreased wiper motor rotation speed to the wiper device (Paragraphs [0021, 26 and 27]).  
Regarding claim 9, (Currently amended) Perot discloses a computer-readable storage medium, storing computer- executable instructions, wherein the computer-executable instructions are used for executing a wiper intelligence control method comprising the steps of: 
switching an operation state of a wiper to an automatic wiper operation state or a manual wiper operation state according to a received wiper operation state switch signal, wherein the 10 automatic wiper operation state refers to that a wiper movement speed of the wiper automatically changes with change of an intensity of precipitation sensed by a rainfall sensor, and the manual wiper operation state refers to that the wiper movement speed of the wiper stays unchanged once adjusted (Paragraphs [0011-12]);
 in a case where the wiper operates in the automatic wiper operation state, in response to determining that a wiper movement speed adjustment signal output from a manual operation module is received, adjusting a current wiper movement speed according to the wiper movement speed adjustment signal (Paragraph [0026]); 
in a case where the wiper is switched from the automatic wiper operation state to the manual wiper operation state, locking the current wiper movement speed of the wiper as the wiper movement speed in the manual wiper operation state (Paragraph 0016]); and 
in a case where the wiper operates in the manual wiper operation state, in response to determining that the wiper movement speed adjustment signal output from the manual operation module is received, adjusting the current wiper movement speed according to the wiper movement speed adjustment signal (Paragraphs [0021 and 27]).  .  
Regarding claim 10, (New) Perot discloses the wiper intelligence control method of claims 2, wherein the wiper movement speed adjustment signal is used for instructing the wiper movement speed to be adjusted up or down; wherein adjusting the current wiper movement speed according to the wiper movement speed adjustment signal comprises: in response to determining that the wiper movement speed adjustment signal instructs the wiper movement speed to be adjusted up, increasing a wiper motor rotation speed corresponding to the current wiper movement speed by a speed variation corresponding to a default speed adjustment resolution; and in response to determining that the wiper movement speed adjustment signal instructs the wiper movement speed to be adjusted down, decreasing the wiper motor rotation speed corresponding to the current wiper movement speed by the speed variation corresponding to the default speed adjustment resolution; wherein the default speed adjustment resolution is a default speed variation of the wiper motor rotation speed (Paragraphs 0021 and 27]).  
Regarding claim 11, (New) Perot discloses the wiper intelligence control method of claims 2, wherein the wiper movement speed adjustment signal is used for instructing the wiper movement speed to be adjusted up or down; wherein before adjusting the current wiper movement speed according to the wiper movement speed adjustment signal, the method further comprises: receiving a speed adjustment resolution setting signal output form the manual operation module, and setting a speed adjustment resolution according to the speed adjustment resolution setting signal, wherein the speed adjustment resolution is a speed variation of a wiper motor rotation speed; wherein adjusting the current wiper movement speed according to the wiper movement speed adjustment signal comprises: in response to determining that the wiper movement speed adjustment signal instructs the wiper movement speed to be adjusted up, increasing a wiper motor rotation speed corresponding to the current wiper movement speed by a speed variation corresponding to the set speed adjustment resolution; and in response to determining that the wiper movement speed adjustment signal instructs the wiper movement speed to be adjusted down, decreasing the wiper motor rotation speed corresponding to the current wiper movement speed by the speed variation corresponding to the set speed adjustment resolution (Paragraphs [0021 and 27]).  
Regarding claim 12, (New) Perot discloses the wiper intelligence control device of claims 6, wherein the wiper movement speed adjustment signal is used for instructing the wiper movement speed to be adjusted up or down; the microprocessor is configured to adjust the current wiper movement speed according to the wiper movement speed adjustment signal, and output the wiper motor speed adjustment instruction corresponding to the adjusted wiper movement speed to the wiper device through following manners: in response to determining that the wiper movement speed adjustment signal instructs the wiper movement speed to be adjusted up, increasing a wiper motor rotation speed corresponding to the current wiper movement speed by a speed variation corresponding to 12a default speed adjustment resolution, and outputting a wiper motor speed adjustment instruction corresponding to the increased wiper motor rotation speed to the wiper device; in response to determining that the wiper movement speed adjustment signal instructs the wiper movement speed to be adjusted down, decreasing the wiper motor rotation speed corresponding to the current wiper movement speed by the speed variation corresponding to the default speed adjustment resolution, and outputting a wiper motor speed adjustment instruction corresponding to the decreased wiper motor rotation speed to the wiper device; wherein the default speed adjustment resolution is a default speed variation of the wiper motor rotation speed; or the manual operation module is further configured to output a speed adjustment resolution setting signal to the microprocessor, the microprocessor is further configured to receive the speed adjustment resolution setting signal output from the manual operation module, and set a speed adjustment resolution according to the speed adjustment resolution setting signal, wherein the speed adjustment resolution is a speed variation of the wiper motor rotation speed; the microprocessor is configured to adjust the current wiper movement speed according to the wiper movement speed adjustment signal, and output the wiper motor speed adjustment instruction corresponding to the adjusted wiper movement speed to the wiper device through following manners: in response to determining that the wiper movement speed adjustment signal instructs the wiper movement speed to be adjusted up, increasing the wiper motor rotation speed corresponding to the current wiper movement speed by a speed variation corresponding to the set speed adjustment resolution, and outputting a wiper motor speed adjustment instruction corresponding to the increased wiper motor rotation speed to the wiper device; and in response to determining that the wiper movement speed adjustment signal instructs the wiper movement speed to be adjusted down, decreasing the wiper motor rotation speed corresponding to the current wiper movement speed by the speed variation corresponding to the set speed adjustment resolution, and outputting a wiper motor speed adjustment instruction corresponding to the decreased wiper motor rotation speed to the wiper device (Paragraphs [0021 and 27]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Perot (WO2016055590A1)  in view of Kracker (US 2014/0265980).
Regarding claim 8 and 13-15, (Currently amended) Perot discloses the wiper intelligence control device of claim 5 (6,7, or 12).  Perot fails to explicitly disclose wherein the microprocessor is further configured to receive driving information data including a travel speed of a vehicle, a road surface roughness and ambient light outside the vehicle, and set the wiper movement speed of the wiper according to the driving information data and the intensity of precipitation sensed by the rainfall sensor in real time.  
Kracker teaches a wiper intelligent system wherein the microprocessor is further configured to receive driving information data including a travel speed of a vehicle, a road surface roughness and ambient light outside the vehicle, and set the wiper movement speed of the wiper according to the driving information data and the intensity of precipitation sensed by the rainfall sensor in real time (Paragraphs [0021, 22 and 28]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the additional sensors and information as discussed in cracker to the wiper system of Perot.  Knowing the environment in which a vehicle is located could further affect the algorithm of the wiper system.  For example, knowing that a car is in front the driver and is kicking up water as it drives, might lead to a predicted increase in wiper speed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723